Case 2:18-cv-00179-Z-BR Document 110 Filed 10/02/20 Page.1o0f11 PagelD 555

 

; U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION | OCT -2 2020
WERNER KARL HEGEMANN, § _ CLERK, U.S. DISTRICT COURK’
§ By N°
Plaintiff, § Deputy
§
Vv. § 2:18-CV-179-Z-BR
§
M & M AMERICAN, INC., §
§
Defendants. §
SCHEDULING ORDER
I. Summary of Critical Deadlines and Dates
Joinder of Parties ({ 2) DEADLINE PASSED on Monday, January
21, 2019 (ECF No. 92 § 2(A), at 2)
Amendment of Pleadings ({ 3) DEADLINE PASSED on Monday, March 18,

2019 (ECF No. 92 § 2(E), at 4)

DEADLINE PASSED on Thursday, April 30,
2020 (ECF No. 92 § 2(B), at 2)

Responsive Expert Designation & Report DEADLINE PASSED on Thursday, July 18,

 

Initial Expert Designation & Report ({ 5(a))

 

 

 

 

 

(4 5(b)) 2019 (ECF No. 92 § 2(B), at 2)

Rebuttal Expert Designation ({ 5(c)) DEADLINE PASSED on Tuesday, June 18,
2019 (ECF No. 92 § 2(B), at 2)

Expert Objections ({ 5(d)) DEADLINE PASSED on Wednesday, June
10, 2020 (ECF No. 92 § 2(C), at 3)

Dispositive Motions (§ 4) DEADLINE PASSED on Wednesday, June
24, 2020 (ECF No. 92 § 2(G), at 4)

Completion of Discovery ({ 6) DEADLINE PASSED on Tuesday,

November 27, 2018 (ECF No. 92 § 2(F), at 4)
Pretrial Disclosures and Objections ({ 7) Tuesday, February 2, 2021

 

 

 

 

Pretrial Materials (J 8) Tuesday, February 2, 2021 (unless stated
otherwise herein)

Exchange of Exhibits (¥ 8(c)) Tuesday, February 2, 2021

Pretrial Conference ({ 10) Wednesday, March 3, 2021 at 1:30 p.m.

 

 

 

 

Trial Date ({ 1) Tuesday, March 9, 2021 at 9:00 a.m.

 
Case 2:18-cv-00179-Z-BR Document 110 Filed 10/02/20 Page 2of11 PagelD 556

Il. Scheduling Instructions

Pursuant to Fed. R. Civ. P. 16(b) and the local rules of this Court (except as modified
herein), the Court, having considered the status report submitted by the parties, finds that the
following schedule should govern the disposition of this case. Unless otherwise ordered or
modified by this order, all limitations and requirements of the Federal Rules of Civil Procedure
and this Court’s local rules must be observed.

The Court has attempted to adhere to the schedule requested by the parties. In so doing, the
Court assumes that the parties thoroughly discussed scheduling issues prior to submitting their
status report and that the parties understand that the deadlines imposed in this Order are firmly in
place, absent the few exceptions set forth below.

1. Trial Date: This case is set for trial on this Court’s three-week civil trial docket
beginning Tuesday, March 9, 2021. Counsel and the parties shall be ready for trial on three days’
notice at any time during this three-week period, unless the Court orders otherwise.! The trial date
will not be postponed or continued except on written motion establishing exceptional
circumstances and in compliance with Northern District of Texas Local Civil Rule 40.1.

2. Joinder of Parties: By Monday, January 21, 2019, all motions requesting joinder
of additional parties shall be filed. Except when parties are joined by amendment pursuant to
paragraph three of this order, parties may be joined only upon motion to the Court. This deadline
passed on Monday, January 21, 2019.

3. Amendment of Pleadings: By Monday, March 18, 2019, amendments of

pleadings shall be filed. Motions for leave to amend need not be filed so long as the amendment is

 

1 The Court usually schedules its criminal trials to begin the first Tuesday of every month, and those trials, if any, are
usually completed within one week. If the criminal docket is clear by Tuesday, March 9, 2021, the Court expects to
begin trial on that date. When the Court knows a definite trial date, it will notify the parties.

2

 
Case 2:18-cv-00179-Z-BR Document 110 Filed 10/02/20 Page 3of11 PagelD 557

filed within the deadline set in this paragraph. The amending party shall attach as an exhibit to an
amended complaint a redlined version of the complaint specifying the new or altered portions. The
deadline to file a response to an amended pleading is 21 days after the date the amended pleading
is served, notwithstanding expiration of the amended-pleading deadline. Thereafter, a party may
only amend the pleadings by leave of court, upon a showing of good cause. This deadline passed
on Monday, March 18, 2019.

4. Dispositive Motions: All motions that would dispose of all or any part of this case,
including motions for summary judgment, shall be filed by Wednesday, June 24, 2020. Any
dispositive motion must be accompanied by or incorporate a brief, and the motion and the brief
may not together exceed 50 pages in length, excluding any table of contents and table of
authorities. See N.D. TEx. L. Civ. R. 56.3, 56.5(b). The party filing a dispositive motion must, in
a separate section at the beginning of the brief, identify the live pleadings for each party who has
appeared in the action and specify the name of each pleading, the date it was filed, and the
pleadings’ document numbers on the Court’s docket. This deadline passed on Wednesday, June
24, 2020.

Any affidavits, depositions, written discovery materials, or other summary judgment
evidence must be included in a separate appendix. The appendix must be numbered sequentially
from the first page through the last and include an index of all documents included. An envelope
that contains a non-documentary or oversized exhibit must be numbered as if it were a single page.
See N.D. TEX. L. Cv. R. 56.6. The moving party must bracket in the margin of each document in
the appendix the portions of the document on which the movant relies, and, when citing record

materials in its brief, the moving party must support each assertion by citing each relevant page of

 
Case 2:18-cv-00179-Z-BR Document 110 Filed 10/02/20 Page 4of11 PagelD 558

its appendix. No party may file more than one motion for summary judgment without leave of
court. See N.D. TEX. L. Civ. R. 56.2(B).

If a motion for summary judgment is timely filed, the Court may establish a summary
judgment briefing schedule by separate order. Except as provided in the Court’s briefing order, no
supplemental pleadings, briefs, summary judgment evidence, or other documents will be allowed
in connection with the motion for summary judgment or response without leave of court. See N.D.
TEx. L. Civ. R. 56.7. Cross-motions for summary judgment shall not, except in extraordinary
circumstances, be permitted to be filed after the dispositive-motion deadline.

Neither a dispositive motion nor the brief in support may be combined in one document
with a party’s answer. If a dispositive motion becomes moot for any reason, such as the filing of
an amended complaint or settlement, the moving party must notify the Court immediately.

5. Experts:

a. Initial Designation of Experts: Unless otherwise stipulated or directed by order,
the party with the burden of proof on the issue subject to the expert designation
shall file a written designation of the name and address of each expert witness who
will testify at trial for that party and shall otherwise comply with Fed. R. Civ. P.
26(a)(2) on or before Thursday, April 30, 2020.

b. Responsive Designation of Experts: Each party without the burden of proof on
the issue subject to expert designation shall file a written designation of the name
and address of each expert witness who will testify at trial for that party and shall
otherwise comply with Fed. R. Civ. P. 26(a)(2) on or before Thursday, July 18,
2019.

c. Rebuttal Experts: If the evidence is intended solely to contradict or rebut evidence
on the same subject matter identified by another party under Rule 26(a)(2)(B), the
disclosures required under Rule 26(a)(2) shall be made within 30 days after the
disclosure made by the other party.

d. Challenges to Experts: Objections to the qualifications or competency of experts,
sometimes referred to as Daubert motions, must be made in a written motion filed

by no later than Wednesday, June 10, 2020.

All deadlines in this section have passed.
Case 2:18-cv-00179-Z-BR Document 110 Filed 10/02/20 Page5of11 PagelD 559

6. Completion of Discovery: By Tuesday, November 27, 2018, all discovery —
including discovery concerning expert witnesses — shall be completed. The parties may agree to
extend this discovery deadline, provided (a) the extension does not affect the trial setting,
dispositive-motions deadline, or pretrial-submission dates; and (b) the parties give written notice
of the extension to the Court. A later discovery deadline will not be an excuse to delay the deadline
to file dispositive motions. This deadline passed on Tuesday, November 27, 2018.

The Court expects the parties to work in good faith to resolve discovery disputes. Any
motion to compel discovery or for a protective order must be filed by 15 days after the discovery
response at issue was served or due to be served. Any other motions that are related to discovery
but do not seek to compel or avoid as-yet uncompleted depositions, service of discovery responses,
or production of documents or electronically stored information (ESI) must be filed by 15 days
after the discovery response at issue was served or due to be served. Both deadlines in this
paragraph have passed.

Any motion to quash or for protective order relating to a deposition that is filed less than
five (5) business days before the scheduled or noticed date of the deposition will be summarily
denied unless, on proper motion, the Court grants leave for the motion to be filed based on a
showing of extraordinary or extenuating circumstances that prevented the requested relief from
being presented to the Court at an earlier date.

Further, in accordance with Federal Rule of Evidence 502(d), any attorney-client privilege
or work-product protection will not be waived by disclosure in connection with this case, and the
production of privileged or work-product protected documents, ESI, or information, whether
inadvertent or otherwise, is not a waiver of the privilege or work-product protection in this case or

in any other federal or state proceeding. This order will be interpreted to provide the maximum
Case 2:18-cv-00179-Z-BR Document110 Filed 10/02/20 Page 6of11 PagelD 560

protection allowed by Rule 502(d), but nothing contained in this order is intended to or will serve
to limit a party’s right to conduct a review of documents, ESI, or information (including metadata)
for relevance, responsiveness, and segregation of privileged and protected information before
production.

Under Federal Rule of Civil Procedure 26(b)(5)(B), if information produced in discovery
is subject to a claim of privilege or of protection as trial-preparation material, the party making the
claim may notify any party that received the information of the claim and the basis for it. After
being notified, a party must promptly return, sequester, or destroy the specified information and
any copies it has; must not use or disclose the information until the claim is resolved; must take
reasonable steps to retrieve the information if the party disclosed it before being notified; and may
promptly present the information to the court under seal for a determination of the claim. The
producing party must preserve the information until the claim is resolved.

7. Pretrial Disclosures and Objections: Unless otherwise directed by order, the
parties must make the disclosures required by Rule 26(a)(3)(A) by Tuesday, February 2, 2021.
With respect to the identification of witnesses who will be called by deposition, the parties must
also identify the portions of the deposition transcript they intend to use. Before Tuesday,
February 9, 2021, a party must serve and file a list disclosing any objections, together with the
grounds therefor, to (a) the use under Rule 32(a) of a deposition designated by another party under
Rule 26(a)(3)(A)(ii); and (b) the admissibility of materials identified under Rule 26(a)(3)(A)(ii)).
Objections not so disclosed, other than objections under Rules 402 and 403 of the Federal Rules
of Evidence, are waived unless the Court excuses the failure to disclose for good cause. Other than
exhibits on file with the Court, the objecting party must attach the materials at issue to the

objections. Counsel, or the party if not represented by counsel, must confer about exhibits and
Case 2:18-cv-00179-Z-BR Document 110 Filed 10/02/20 Page 7of11 PagelD 561

deposition designations and make reasonable efforts to agree on admissibility prior to the pretrial
order and pretrial conference, at which time the Court will rule on the admissibility of the exhibits.
8. Pretrial Materials:

a. Pretrial Order: A joint pretrial order shall be submitted by the Plaintiff's attorney
by Tuesday, February 2, 2021. The pretrial order shall address each of the matters
listed in Local Rule 16.4 and state the estimated length of trial. If an attorney for
either party does not participate in the preparation of the joint pretrial order, the
opposing attorney shall submit a separate pretrial order with an explanation of why
a joint order was not submitted (so that the Court can impose sanctions, if
appropriate). Each party may present its version of any disputed matter in the joint
pretrial order; therefore, failure to agree upon content or language is not an excuse
for submitting separate pretrial orders. When the joint pretrial order is approved by
the Court, it will control all subsequent proceedings in this case. The proposed
pretrial order must be transmitted to the electronic address used for receipt of
proposed orders (Kacsmaryk_Orders@txnd.uscourts.gov).

b. Witness List: Each party must file a list of witnesses who may be called by each
party in its case in chief by Tuesday, February 2, 2021. Each witness list shail
contain a brief narrative summary of the testimony to be elicited from each witness,
state whether the witness has been deposed, and note whether the witness’s
testimony at trial is probable or possible. The witness list should also state whether
the witness will offer testimony as an expert, record custodian, or fact witness. If
any witness needs an interpreter, please note this on the witness list and arrange for
an interpreter to be present at trial.

c. Exhibit List and Deposition-Testimony Designations: A list of exhibits,
including demonstrative exhibits, and a designation of portions of depositions to be
offered at trial shall be filed by each party by Tuesday, February 2, 2021. The list
of exhibits shall describe with specificity the documents or things in numbered
sequence. The documents or things to be offered as exhibits shall be numbered by
attachment of labels to correspond with the sequence on the exhibit list and identify
the party submitting the exhibit.

Each party’s exhibit list shall be accompanied by a written statement, signed by
counsel for each party, and shall state that, as to each exhibit shown on the list,
either (i) the parties agree to the exhibit’s admissibility; or (ii) the admissibility of
the exhibit is disputed, identifying the nature and legal basis of any objection and
the name of the objecting party or parties. All parties shall cooperate in causing
such statements to be prepared in a timely manner for filing with the exhibit lists.
The Court may exclude any exhibit offered at trial if such a statement regarding the
exhibit has not been filed timely. In addition, objections not identified in the
statement may be waived. A list of each party’s exhibits to which no objection will
be lodged (pre-admitted) must be submitted at the pretrial conference. The Court

7

 
Case 2:18-cv-00179-Z-BR Document 110 Filed 10/02/20 Page 8o0f11 PagelD 562

expects the parties to confer and agree to admit the majority of their exhibits prior
to trial.

Counsel for each party intending to offer exhibits shall exchange a set of marked
exhibits with opposing counsel at least 14 days before trial and shall deliver a set
of marked exhibits to the Amarillo Division’s Clerk’s Office, marked to the
attention of Judge Kacsmaryk’s chambers. Exhibits are to be placed in three-ring
binders, the front of the binder is to be labeled with the style of case, case number,
name of the party, and volume number, and the spine of each binder should be
labeled with the appropriate exhibit numbers and/or range of exhibit numbers. The
parties should make sure that the size of the exhibit binders is not overly
cumbersome for the Court to utilize on the bench — the Court prefers each binder
to contain no more than approximately 300 pages.

d. Jury Charge: The parties shall file a joint proposed jury charge and verdict form,
agreed to by all parties to the maximum extent possible, no later than Tuesday,
February 9, 2021. The parties shall simultaneously email the agreed proposed jury
charge and verdict form in Word format to the Court at
Kacsmaryk_Orders@txnd.uscourts.gov. Counsel for Plaintiff(s) is responsible for
typing, collating, and otherwise preparing, filing, and serving the final document,
but, if no plaintiff is represented by counsel, counsel for Plaintiff must assume this
responsibility.

All proposed jury instructions and questions must be accompanied by citation to
statutory or case-law authority and/or pattern instructions, and the Court advises
the parties to rely, wherever possible, on United States Supreme Court and/or Fifth
Circuit authority and pattern instructions or relevant state law authority and pattern
instructions.

The Court expects the parties to engage — in person, by telephone, or via video
teleconference — in meaningful discussions to reach agreement on each portion of
the proposed jury charge and verdict form. When a disagreement persists, those
portions of the joint proposed jury charge that are proposed by any plaintiff, but
objected to by any defendant, must be underlined. Those portions of the jury
instructions or questions that are proposed by any defendant, but objected to by any
plaintiff, must be in boldface. Competing versions of instructions or questions on
the same topic must appear sequentially in the joint proposed jury charge and
verdict form, with a plaintiff's version listed first and a defendant’s version listed
second. To the extent that the joint proposed jury charge and verdict form includes
any disputed portions, each party must also file a brief in support of its legal
positions regarding the disputed portions of the joint proposed jury charge and
verdict form. If supplemental jury instructions or questions become necessary due
to the nature of the evidence presented at trial, any proposed supplemental
instructions or questions must be filed with the Clerk of Court as soon as reasonably
possible and simultaneously emailed in Word format to the Court at
Kacsmaryk_Orders@txnd.uscourts.gov.
Case 2:18-cv-00179-Z-BR Document 110 Filed 10/02/20 Page9of11 PagelD 563

e. Voir Dire: Voir dire will be conducted initially by the Court, with each party being
allotted twenty (20) minutes for supplementary voir dire. Parties must submit any
requested voir dire questions to Kacsmaryk_Orders@txnd.uscourts.gov. no later
than the pretrial conference. Depending on need, the Court may provide a written
questionnaire for the jury pool to answer. Additionally at voir dire, the parties will
be provided a “Juror Chart” with the venire panel members plotted by venireperson,
in order, with the name, occupation, age, and marital status of each venireperson
printed on each space provided.

f. Motions in Limine: Motions in limine must be filed with the Court and served on
the opposing party by Tuesday, February 9, 2021. Motions in limine must contain
both discrete topics that are actually in dispute and supporting legal authority (e.g.,
Fifth Circuit precedent, relevant statutes, relevant federal rules, etc.) for each topic.
Motions in limine are subject to good faith compliance with the conference
requirements of Local Rule 7.1 — this conference will help the parties narrow
issues and determine the topics that are actually in dispute.

Boilerplate requests that are not tailored to a case-specific matter will not be
tolerated. Parties may not raise an issue in a motion in limine in an effort to obtain
a substantive ruling that should have been requested in advance of trial by
appropriate motion.

Responses must be filed with the Court and served on the opposing party by
Tuesday, February 16, 2021. Responses must contain legal authority (e.g., Fifth
Circuit precedent, relevant statutes, relevant federal rules, etc.) that supports the
respondent’s position.

Replies to responses are not permitted except by leave of court in extraordinary
circumstances.

If no topics are disputed after the Rule 7.1 conference, the parties must file a joint
advisory with the Court by Tuesday, February 9, 2021. The joint advisory must
confirm that the parties engaged in a Rule 7.1 conference in good faith, no disputed
topics exist, and a motion in limine is unnecessary.

g. Trial Briefs: A short trial brief, not to exceed 5 pages (excluding any table of
contents and table of authorities), is required of each party and shall be filed by
Tuesday, February 16, 2021. The trial briefs should briefly explain and address
issues the parties anticipate will arise at trial. In any trial, the Court also welcomes
short trial briefs filed by the parties during trial to address any unanticipated issues
that arise.

h. Trial Binders: No later than by 5:00 p.m., on Friday, Friday, February 19, 2021,
each party shall deliver to the Court, after allowing an inspection by the opposing
party, a three-ring, tabbed trial binder that contains: (1) a table of contents, (2) all
Case 2:18-cv-00179-Z-BR Document 110 Filed 10/02/20 Page 10o0f11 PagelD 564

attorney’s contact information, (3) witness lists, (4) exhibit lists, (5) relevant
pretrial motions and orders expected to be addressed during trial, (6) the Joint
Proposed Jury Charge, (7) relevant bench briefs and caselaw, (8) the Trial Brief,
(9) any Motions in Limine, and (10) any other relevant documents that will assist
the Court and the parties during trial.

The exhibits that will be sent to the Amarillo Division Clerk’s Office in a separate
binder, as stated in subsection “8c” of this order, should not be included in the trial
binder.

The binders must be three-ring binders, the front of the binder is to be labeled with
the style of case, case number, name of the party, and volume number, and the spine
of each binder should be labeled as “Trial Binder — [Party Name]”. The parties
should make sure that the size of the trial binders is not overly cumbersome for the
Court to utilize on the bench — the Court prefers each binder to contain no more
than approximately 300 pages.

9. Mediation: The Court leaves to the parties whether to engage in mediation. Any
mediation must, however, be completed by Saturday, August 31, 2019. This deadline passed on
Saturday, August 31, 2019.

10.‘ Pretrial Conference: A pretrial conference will be held at 1:30 p.m. on
Wednesday, March 3, 2021. During the pretrial conference, the Court will discuss, ascertain, and
finalize the time limits on the presentation of evidence that will likely reduce the parties’ estimated
trial length — and the Court’s methodology for tracking and enforcing the time limits on a daily
basis. Lead counsel for each party must attend, or, if the party is proceeding pro se, the party must
attend. Fed. R. Civ. P. 16 (c)(1) & (e). Lead counsel and pro se parties must have the authority to
enter into stipulations and admissions that would facilitate the admission of evidence and reduce
the time and expense of trial. Jd. All pretrial motions not previously decided will be resolved at
that time, and procedures for trial will be discussed. At the pretrial conference, it should be possible

to assign a specific date for trial during the three-week docket. Telephone calls about the probable

trial date prior to the final pretrial conference will not likely be beneficial to counsel or Court staff.

10
Case 2:18-cv-00179-Z-BR Document110 Filed 10/02/20 Page 11of11 PagelD 565

11. Modification of Scheduling Order: This Order shall control the disposition of this
case unless it is modified by the Court upon a showing of good cause and by leave of court. Fed.
R. Civ. P. 16(b)(4). Conclusory statements will not suffice to show good cause, even if the motion
is agreed or unopposed.

12. Trial Procedures: Unless leave of court is obtained, the Court will limit the
examination of each witness to direct examination, cross-examination, one redirect examination,
and one recross-examination. The redirect and recross must be limited to the subject of the
immediately preceding examination. The Court adheres to the scope of cross-examination as
outlined in Federal Rule of Evidence 611(b). Local Civil Rule 83.4 governs the conduct of counsel
at trial.

Each party is responsible for keeping track of which exhibits are admitted during trial, for
conferring with opposing counsel on a consolidated list, and for submitting the list as a table of
contents to accompany the exhibits to the jury room and to file of record in the case. If the parties
have electronic evidence they intend to admit as exhibits and send to the jury room, the parties
must bring the necessary equipment to view it in the jury room.

13. Compliance with this Order: Counsel and the parties are expected to comply fully
with this Order. Failure to comply will cause the Court to consider the entire range of sanctions
available.

SO ORDERED.
October Z~ , 2020

My geimey

MAYTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE

11

 
